IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

CHRISTIE SPIKES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0802

SHANE FONVILLE,

      Appellee.

_____________________________/

Opinion filed May 5, 2017.

An appeal from an order of the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

Curtis W. Brannon, Crestview, for Appellant.

No appearance for Appellee.



PER CURIAM.

      DISMISSED. The Court declines to abate the appeal as requested by the

appellant in the response to the Court’s March 27, 2017, order. See Demont v.

Demont, 24 So. 3d 699 (Fla. 1st DCA 2009) (dismissing appeal rather than

allowing lower court to enter a final order where an indeterminate amount of

judicial labor remained to be done before a final order could be entered).

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.